IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 445 EAL 2014
                              :
              Respondent      : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
          v.                  :
                              :
                              :
MILTON ACEVEDO,               :
                              :
              Petitioner      :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of January, 2015, the Petition for Allowance of Appeal

is DENIED.